The plaintiff alleged in her bill (amongst other matters) that the defendant had procured from her by fraud and deceitful practices a bond for title to two lots in Charlotte, and afterwards that she, while bordering on mental alienation, had agreed if defendant would rescind that trade, she would make him a deed absolutely for one of the lots.
She alleges that the deed made by her in pursuance of this agreement, was executed when she was incapable from various reasons to make a legal contract, and prays a rescission of the transaction. *Page 422 
The issues which were tried, were framed with reference to the mental capacity, undue influence, c., at the time of the execution of the deed.
The finding on the issues having been certified to the present term, they were argued by.
The issues upon which the jury passed were too narrow. As the bill seeks also to set aside the bond she gave to make a title to Hart, they should have embraced her state of mind at the execution of that instrument; and also whether any improper means were used to induce its execution, and the value of the property agreed to be conveyed. Without disturbing the finding of the jury on the issues heretofore submitted, the court directs that the following issues be submitted to a jury in the Superior Court in Mecklenburg. The attorneys for the parties may add any others which they think material and can agree on.
PER CURIAM.                      Cause remanded. *Page 423